Title: To Thomas Jefferson from Henry Dearborn, 3 July 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            July 3d. 1807—
                        
                        A list of the Assential Articles included in the returns of Military Stores on hand in different parts of the
                            U. States.—
                        
                            
                                Iron Cannon from 18 to 42 pounders
                                1142
                                
                            
                            
                                do. smaller
                                460
                                
                            
                            
                                Brass field ordnance
                                peices— 372
                                
                            
                            
                                new Iron field pieces
                                100
                                
                            
                            
                                Brass Morters 10 & 13 inch
                                20
                                
                            
                            
                                smaller do
                                40
                                
                            
                            
                                Muskets
                                130,000
                                
                            
                            
                                Carbines &c
                                1400
                                
                            
                            
                                Rifles
                                4500
                                
                            
                            
                                Pistols
                                4000
                                
                            
                            
                                Swords of all kinds
                                9000
                                
                            
                            
                                gunpowder
                                lbs 500,000
                                
                            
                            
                                Salt petre sufficient for powder
                                lb 1,500,000
                                
                            
                            
                                Sulphur do   do
                                lb. 2330,000
                                
                            
                            
                                lead in bars & balls
                                lb 1350,000
                                
                            
                            
                                Musket & pistol cartridges
                                No. 1,100,000
                                
                            
                            
                                Flints
                                1650,000
                                
                            
                            
                                Cannon ball of different kinds
                                lb. 452 000
                                
                            
                            
                                Grape, Cannester, case & strap’d shot
                                lb—341,0001
                                
                            
                            
                                18 & 24 pounders mounted on traveling carriages
                                —82
                                
                            
                            
                                Shells
                                No. 25,000
                                
                            
                            
                                Cartridge boxes
                                48,000
                                
                            
                        
                        
                            H. D
                        
                        
                            N.B. Marquees, Tents in trenching tools, carriages, harness, port fire, slow match, cartridge paper worms & brushes, ramcus & spunges, laden & worms, fuses for
                                 &c &c &c &c included in the
                                returns are omited in the above list, as articles easely obtained, and of course not so essential to have on hand in
                                considerable quantities.
                     Iron battering Cannons 18 to 32 pounders not appropriated to any fortifications.—453—
                        
                    